Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

With respect to claim 4, replace the comma at the end of the claim with a period (an OCR of the original claim text utilized in the Examiner’s Amendment, and included with the original Notice of Allowance [NOA] dated 2/28/2022, mistakenly converted the original period to a comma). 

***Applicant should refer to the NOA dated 2/28/2022 with respect to required and agreed upon changes to the drawings. The specific section referenced above is included again below for Applicant’s convenience:
“***The following changes to the drawings have been approved by the examiner and agreed upon by the applicant: the following reference sign(s) mentioned in the description will be added to the drawings: 36c ([0039]); obtuse angle alpha ([0050]); the vehicle forward direction F ([0051]). Additionally, “P” in FIG. 24 will be removed or added to the specification where proper.

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/JACOB D KNUTSON/               Primary Examiner, Art Unit 3611